Title: To Thomas Jefferson from Vanet, 18 September 1788
From: Vanet, M.
To: Jefferson, Thomas


          
            
              Monsieur
            
            [Le Havre] 18. 7bre 1788
          
          J’ai resus Votre paquet de lettre que je ne manqueray pas de remettre à sa destination suivant vos Ordres. Le Vaisseau est encore retardé jus-au Vaingt Sinqs du present mois. Si votre Exelence en a ancore d’autres, J’aure ancore le temps de les recevoir avant mon départ, et tout autre chose qui pouroit vous estre agreable.
          J’ai l’honneur d’etre Monsieur de Votre Exelence le tres respectueux Serviteur
          
            
              Vanet
            
          
        